


Exhibit 10.07








SCANA CORPORATION


SHORT-TERM ANNUAL INCENTIVE PLAN


(including amendments through December 31, 2009)



 
 
 

 





SCANA CORPORATION


SHORT-TERM ANNUAL INCENTIVE PLAN




TABLE OF CONTENTS
 
 

     Page
SECTION 1.
PURPOSE AND EFFECTIVE DATE
1
1.1
Purpose of the Plan
1
1.2
Effective Date of the Plan
1
     
SECTION 2.
DEFINITIONS
2
2.1
Definitions
2
2.2
Gender and Number
3
     
SECTION 3.
ELIGIBILITY AND PARTICIPATION
4
3.1
Eligibility
4
3.2
Participation
4
     
SECTION 4.
INCENTIVE AWARDS
5
4.1
General
5
4.2
Target Incentive Awards
5
4.3
Performance Criteria and Measurement
5
4.4
Preliminary Determination
5
4.5
Discretionary Adjustment
5
4.6
Final Determination
5
4.7
Last Day Worked Rule
6
4.8
Partial Year of Participation
6
4.9
No Guarantee of Award
6
     
SECTION 5.
FORM AND TIMING OF PAYMENT
7
5.1
Form and Timing of Payment
7
5.2
Termination of Employment Due to Death, Disability or Retirement
7
5.3
Termination of Employment for Reasons Other Than Death, Disability or Retirement
7
     
SECTION 6.
BENEFICIARY DESIGNATION
8
6.1
Designation of Beneficiary
8
6.2
Death of Beneficiary
8
6.3
Ineffective Designation
8
     

 
 

 
 
 
SECTION 7.
CHANGE IN CONTROL DISTRIBUTIONS
9
7.1
Successors
9
7.2
Change in Control Distributions
9
     
SECTION 8.
GENERAL PROVISIONS
10
8.1
Contractual Obligation
10
8.2
Unsecured Interest
10
8.3
“Rabbi” Trust
10
8.4
Employment/Participation Rights
10
8.5
Nonalienation of Benefits
11
8.6
Severability
11
8.7
No Individual Liability
11
8.8
Applicable Law
11
     
SECTION 9.
PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
12
9.1
In General
12
9.2
Claims Procedure
12
9.3
Finality of Determination
12
9.4
Delegation of Authority
12
9.5
Expenses
12
9.6
Tax Withholding
12
9.7
Incompetency
12
9.8
Notice of Address
13
9.9
Amendment and Termination
13
     
SECTION 10.
EXECUTION
14


 
 

 

SCANA CORPORATION


SHORT-TERM ANNUAL INCENTIVE PLAN


(including amendments through December 31, 2009)




SECTION 1.  PURPOSE AND EFFECTIVE DATE




1.1           Purpose of the Plan.  The SCANA Corporation Short-Term Annual
Incentive Plan (“Plan”) is an annual incentive compensation plan having as its
purpose the rewarding of superior performance with a variable component of
pay.  The Plan provides as an element of compensation an award amount tied to
certain annual performance goals.  The Plan is intended to support the
achievement of the Corporation’s strategic business and financial goals in order
to increase shareholder value by attracting and retaining a high caliber of
employees who are capable of improving the Corporation’s business results.  In
furtherance of this purpose, the Plan is intended to produce a competitive
incentive bonus package that correlates the compensation of such employees with
the performance of the Corporation.


1.2           Effective Date of the Plan.  The original effective date of the
Plan was January 1, 2007 and was amended and restated effective as of January 1,
2009.  The effective date of this amended and restated Plan shall be December
31, 2009.

 
 

 

SECTION 2.  DEFINITIONS


2.1           Definitions.  Whenever used herein, the following terms shall have
the meanings set forth below, unless otherwise expressly provided herein or
unless a different meaning is plainly required by the context, and when the
defined meaning is intended, the term is capitalized:


(a)           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.


(b)           “Beneficiary” means any person or entity who, upon a Participant’s
death, is entitled to receive the Participant’s benefits under the Plan in
accordance with Section 6 hereof.


(c)           “Board” means the Board of Directors of the Corporation.


(d)           “Change in Control” means a change in control of the Corporation
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Corporation is then subject to such reporting requirements; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if:


(1)             Any Person (as defined in Section 3(a)(9) of the Exchange Act
and used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)) is or becomes the Beneficial Owner, directly or indirectly, of
twenty-five percent (25%) or more of the combined voting power of the
outstanding shares of capital stock of the Corporation;


(2)             During any period of two (2) consecutive years (not including
any period prior to December 18, 1996) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved;


(3)             The consummation of a merger or consolidation of the Corporation
with any other corporation, other than a merger or consolidation which would
result in the voting shares of capital stock of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting shares of capital stock of the
surviving entity) at least eighty percent (80%) of the combined voting power of
the voting shares of capital stock of the Corporation or such surviving entity
outstanding immediately after such merger or consolidation; or the shareholders
of the Corporation approve a plan of complete liquidation of the Corporation or
an agreement for the sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets; or


2
 
 
 

 

(4)             The consummation of the sale of the stock of any subsidiary of
the Corporation designated by the Board as a “Material Subsidiary;” or the
shareholders of the Corporation approve a plan of complete liquidation of a
Material Subsidiary or an agreement for the sale or disposition by the
Corporation of all or substantially all of the assets of a Material Subsidiary;
provided that any event described in this subsection shall represent a Change in
Control only with respect to a Participant who has been exclusively assigned to
the affected Material Subsidiary.


(e)           “Code” means the Internal Revenue Code of 1986, as amended.


(f)           “Committee” means the Human Resources Committee of the Board.  Any
references in this Plan to the “Committee” shall be deemed to include references
to the designee appointed by the Committee under Section 9.4.


(g)           “Corporation” means SCANA Corporation, a South Carolina
corporation, or any successor thereto, or any of its subsidiaries.


(h)           “Employee” means a person who is actively employed by the
Corporation and who falls under the usual common law rules applicable in
determining the employer-employee relationship.


(i)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(j)           “Incentive Award” means a payment made pursuant to the Plan at the
end of a Performance Period.


(k)           “Officer” means an Employee who serves as an administrative
executive and who is classified on the employment records of the Corporation as
an officer.


(l)           “Participant” means an individual satisfying the eligibility
requirements of Section 3.


(m)           “Performance Period” means each Year.


(n)           “Plan” means this Amended and Restated Short-Term Annual Incentive
Plan.


(o)           “Target Incentive Award” refers to a specified percentage of
annual base salary.


(p)           “Year” means a calendar year.


2.2           Gender and Number.  Except when otherwise indicated by the
context, any masculine terminology used herein also shall include the feminine
and the feminine shall include the masculine, and the use of any term herein in
the singular may also include the plural and the plural shall include the
singular.
 


3
 
 
 

 
 
SECTION 3.  ELIGIBILITY AND PARTICIPATION


3.1           Eligibility.  Eligibility in the Plan is restricted to (a)
Employees eligible to participate in the Plan prior to January 1, 2005; and (b)
effective January 1, 2005: (i) Employees with an annual base salary that is
greater than or equal to $90,000; or (ii) Officers of the Corporation.


3.2           Participation.  Participation in the Plan is restricted to (a)
those Employees and Officers of the Corporation who are eligible to participate
in the Plan pursuant to Section 3.1 of the Plan (automatic participation), and
(b) those Employees who are determined to be eligible for participation in the
Plan, in the discretion of the Committee based on its review of those eligible
for participation. Participation will be reevaluated and determined at least
once during the Performance Period.

4
 
 

 

SECTION 4.  INCENTIVE AWARDS


4.1           General.  The objective of the Plan is to link compensation to the
achievement of certain performance goals established by the Corporation.  The
Target Incentive Award is payable to the Participant after the end of the
Performance Period, provided the performance goals as described in Section 4.3
have been met.


4.2           Target Incentive Awards.  Upon selection for participation in the
Plan pursuant to Section 3.2, Participants are granted Target Incentive Awards
equal to a percentage of their annual base salary at the end of the Performance
Period.  Target Incentive Awards for each Performance Period are designated for
each Participant as an amount equal to a designated percentage of the
Participant’s annual base salary.  The Target Incentive Award for Officers of
the Corporation shall be determined by the Committee in its discretion.  The
Target Incentive Award for all other Participants shall be determined by senior
management, in its discretion.


4.3           Performance Criteria and Measurement.  Senior management shall
establish the specific performance criteria for each Participant; provided,
however, that the Board shall establish the performance criteria for the Chief
Executive Officer.  Performance criteria shall include performance goals based
on Corporation earnings per share, business unit and/or individual
goals.  Performance goals for each business unit are reviewed annually by the
Committee following a review of the annual performance for the prior
Year.  Except with respect to the Chief Executive Officer of the Corporation,
the Participant’s direct supervisor determines whether individual performance
goals have been met.  The Board determines whether the individual performance
goals for the Chief Executive Officer have been met.


4.4           Preliminary Determination.  Subject to Sections 4.5 and 4.6, the
performance achieved during each Performance Period will preliminarily indicate
a determination of the actual amount payable under this Plan as a percentage of
the Target Incentive Award otherwise determined under Section 4.2 in the
following manner.  If Earnings Per Share Goal is met,50% of the Target Incentive
Award is payable.  If Business Unit and/or Individual Goals are met, 50% of the
Target Incentive Award is payable.  Only if both Earnings Per Share Goals and
Business Unit and/or Individual Goals are met will 100% of the Target Incentive
Award be payable.


4.5           Discretionary Adjustment.  After calculation of the amount
determined under Section 4.4, the Committee (or the Board in the case of the
Chief Executive Officer), in its sole discretion may increase or decrease any
award otherwise payable hereunder to any or all Participants by an amount up to
20% of the otherwise payable Incentive Award.  Notwithstanding the foregoing,
the Committee may redefine for any Performance Period the above category levels
of performance as well as the respective payout percentages of Target Incentive
Awards.


4.6           Final Determination.  The Committee will review the award amounts
determined based on the performance achieved and, in its sole discretion, adjust
the final payout amounts, not to exceed plus or minus 50% of Target Incentive
Award, for all Participants in accordance with the purposes of this Plan to
reflect individual performance and/or extraordinary circumstances.


5
 
 

 

In making adjustments, the Committee may consider factors such as, but not
limited to, the following:


(a)           Significant acquisitions (or divestitures) within the
Corporation’s affiliated group;


(b)           Significant acquisitions or divestitures among peer group
companies; and


(c)           Other unusual items of material consequence.


4.7           Last Day Worked Rule.  In order to receive a payment of a Target
Incentive Award hereunder, the Participant must be employed on the last working
day of the Performance Period, unless the Participant has terminated employment
during the Year on account of death, disability or attainment of normal or early
retirement age (as determined under the SCANA Corporation Retirement
Plan).  Notwithstanding the foregoing, if the Participant has terminated
employment during the Year on account of death, disability or  attainment of
normal or early retirement age (as determined under the SCANA Corporation
Retirement Plan), the Participant (or Beneficiary, in the event of the
Participant’s death), shall be entitled to the full amount of the Target
Incentive Award otherwise determined, without any adjustment.


4.8           Partial Year of Participation.  If a Participant’s employment
commences during a Performance Period, a prorated Incentive Award shall be paid
based on the portion of the Performance Period during which the individual was
employed by the Corporation.  The amount to be paid shall be determined by pro
rating the amount of the Incentive Award that would otherwise have been payable
to such individual on account of a full Year’s participation by the number of
calendar days in the Year that the individual was employed by the Corporation.


4.9           No Guarantee of Award.  Notwithstanding anything in this Plan to
the contrary, no Participant shall be guaranteed any award under this Plan if
the Committee determines that no amount shall be payable hereunder.  In
addition, the fact that a Participant is paid an award in any given Year shall
not entitle any Participant to have an amount paid in any future Year.

6
 
 

 

SECTION 5.  FORM AND TIMING OF PAYMENT


5.1           Form and Timing of Payment.  Except as provided in Section 7, and
unless otherwise deferred in accordance with the terms of the Corporation’s
Executive Deferred Compensation Plan, Target Incentive Awards, if any, shall be
paid in cash as soon as possible after the end of each Performance Period, but
in no event later than the March 15th next following the end of the Performance
Period.


5.2           Termination of Employment Due to Death, Disability or
Retirement.  If a Participant terminates employment during a Year due to death,
total and permanent disability or early or normal retirement (as defined in the
SCANA Corporation Retirement Plan), the Participant’s Target Incentive Award
shall be paid as soon as possible after the end of the plan Year, but in no
event later than the March 15th next following the end of the plan Year.


5.3           Termination of Employment for Reasons Other Than Death, Disability
or Retirement.  If a Participant’s employment is terminated for reasons other
than death, disability or normal or early retirement before the end of a
Performance Period in which an Employee was a Participant, the individual’s
performance awards shall be canceled and his tentative rights thereto forfeited
unless the Committee in the exercise of its discretion determines that a
performance payout should be made to the Participant under the circumstances of
the termination.  In this latter event, the payout shall be in whatever amount
the Committee determines, not to exceed, however, the amount that would be
calculated if Section 5.2 were applicable as to the Performance Period in which
the Employee was a Participant.  Subject to Section 7, any such payout will be
made in accordance with the provisions of Section 5.2.

7
 
 

 

SECTION 6.  BENEFICIARY DESIGNATION


6.1           Designation of Beneficiary.


(a)           A Participant shall designate a Beneficiary or Beneficiaries who,
upon the Participant’s death, are to receive the amounts that otherwise would
have been paid to the Participant.  All designations shall be in writing and
signed by the Participant.  The designation shall be effective only if and when
delivered to the Corporation during the lifetime of the Participant.  The
Participant also may change his Beneficiary or Beneficiaries by a signed,
written instrument delivered to the Corporation.  The payment of amounts shall
be in accordance with the last unrevoked written designation of Beneficiary that
has been signed and delivered to the Corporation.  All Beneficiary designations
shall be addressed to the Secretary of the Corporation and delivered to his
office.


6.2           Death of Beneficiary.


(a)           In the event that all of the Beneficiaries named pursuant to
Section 6.1 predecease the Participant, the amounts that otherwise would have
been paid to said Beneficiaries shall, where the designation fails to redirect
to alternate Beneficiaries in such circumstance, be paid to the Participant’s
estate as the alternate Beneficiary.


(b)           In the event that two or more Beneficiaries are named, and one or
more but less than all of such Beneficiaries predecease the Participant, each
surviving Beneficiary shall receive any dollar amount or proportion of funds
designated or indicated for him per the designation made in accordance with
Section 6.1, and the dollar amount or designated or indicated share of each
predeceased Beneficiary which the designation fails to redirect to an alternate
Beneficiary in such circumstance shall be paid to the Participant’s estate as an
alternate Beneficiary.


6.3           Ineffective Designation.


(a)           In the event the Participant does not designate a Beneficiary, or
if for any reason such designation is entirely ineffective, the amounts that
otherwise would have been paid to the Beneficiary shall be paid to the
Participant’s estate as the alternate Beneficiary.


(b)           In the circumstance that designations are effective in part and
ineffective in part, to the extent that a designation is effective, distribution
shall be made so as to carry out as closely as discernable the intent of the
Participant, with result that only to the extent that a designation is
ineffective shall distribution instead be made to the Participant’s estate as an
alternate Beneficiary.

8
 
 

 

SECTION 7.  CHANGE IN CONTROL DISTRIBUTIONS


 
7.1           Successors.  Notwithstanding anything in this Plan to the
contrary, upon the occurrence of a Change in Control, Participants shall have
benefits determined and payable under the other provisions of this Plan only if
and to the extent that the Company’s successor following the Change of Control
adopts the Plan.
 
7.2           Amendment and Termination After Change in
Control.  Notwithstanding the foregoing, and subject to this Section 7, no
amendment, modification or termination of the Plan may be made, and no
Participants may be added to the Plan, upon or following a Change in Control if
it would have the effect of reducing any benefits earned (including optional
forms of distribution) prior to such Change in Control without the written
consent of all of the Plan’s Participants covered by the Plan at such time.  In
all events, however, the Company reserves the right to amend, modify or delete
the provisions of this Section 7 at any time prior to a Change in Control,
pursuant to a Board of Directors resolution adopted by a vote of two-thirds
(2/3) of the Board of Directors members then serving on the Board of Directors.



9
 
 

 

SECTION 8.  GENERAL PROVISIONS
 
8.1           Contractual Obligation.  It is intended that the Corporation is
under a contractual obligation to make payments from a Participant’s account
when due.  Payment of account balances shall be made out of the general funds of
the Corporation as determined by the Board without any restriction of the assets
of the Corporation relative to the payment of such contractual obligations; the
Plan is, and shall operate as, an unfunded plan.


8.2           Unsecured Interest.  No Participant or Beneficiary shall have any
interest whatsoever in any specific asset of the Corporation.  To the extent
that any person acquires a right to receive payment under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.


8.3           “Rabbi” Trust.  In connection with this Plan, the Board has
established a grantor trust (known as the “SCANA Corporation Executive Benefit
Plan Trust” and referred to herein as the “Trust”) for the purpose of
accumulating funds to satisfy the obligations incurred by the Corporation under
this Plan (and such other plans and arrangements as determined from time to time
by the Corporation).  At any time prior to a Change in Control, as that term is
defined in such Trust, the Corporation may transfer assets to the Trust to
satisfy all or part of the obligations incurred by the Corporation under this
Plan, as determined in the sole discretion of the Committee, subject to the
return of such assets to the Corporation at such time as determined in
accordance with the terms of such Trust.  Notwithstanding the establishment of
the Trust, the right of any Participant to receive future payments under the
Plan shall remain an unsecured claim against the general assets of the
Corporation.


8.4           Employment/Participation Rights.


(a)           Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.


(b)           Nothing in the Plan shall be construed to be evidence of any
agreement or understanding, express or implied, that the Company will continue
to employ a Participant in any particular position or at any particular rate of
remuneration.


(c)           No employee shall have a right to be selected as a Participant,
or, having been so selected, to be selected again as a Participant.


(d)           Nothing in this Plan shall affect the right of a recipient to
participate in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.
 


10
 
 

 

8.5           Nonalienation of Benefits.


(a)           No right or benefit under this Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or change, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or change
the same shall be void; nor shall any such disposition be compelled by operation
of law.


(b)           No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
benefits under the Plan.


(c)           If any Participant or Beneficiary hereunder should become bankrupt
or attempt to anticipate, alienate, sell, assign, pledge, encumber, or change
any right or benefit hereunder, then such right or benefit shall, in the sole
discretion of the Committee, cease, and the Committee shall direct in such event
that the Corporation hold or apply the same or any part thereof for the benefit
of the Participant or Beneficiary in such manner and in such proportion as the
Committee may deem proper.


8.6           Severability.  If any particular provision of the Plan shall be
found to be illegal or unenforceable for any reason, the illegality or lack of
enforceability of such provision shall not affect the remaining provisions of
the Plan, and the Plan shall be construed and enforced as if the illegal or
unenforceable provision had not been included.


8.7           No Individual Liability.  It is declared to be the express purpose
and intention of the Plan that no liability whatsoever shall attach to or be
incurred by the shareholders, officers, or directors of the Corporation or any
representative appointed hereunder by the Corporation, under or by reason of any
of the terms or conditions of the Plan.


8.8           Applicable Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of South Carolina except to the extent
governed by applicable federal law.

11
 
 

 

SECTION 9.  PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
 
9.1           In General.  This Plan shall be administered by the Committee,
which shall have the sole authority, in its sole discretion, to construe and
interpret the terms and provisions of the Plan and determine the amount, manner
and time of payment of any benefits hereunder.  The Committee shall maintain
records, make the requisite calculations and disburse payments hereunder, and
its interpretations, determinations, regulations and calculations shall be final
and binding on all persons and parties concerned.  The Committee may adopt such
rules as it deems necessary, desirable or appropriate in administering this Plan
and the Committee may act at a meeting, in a writing without a meeting, or by
having actions otherwise taken by a member of the Committee pursuant to a
delegation of duties from the Committee.


9.2           Claims Procedure.  Any person dissatisfied with the Committee’s
determination of a claim for benefits hereunder must file a written request for
reconsideration with the Committee.  This request must include a written
explanation setting forth the specific reasons for such reconsideration.  The
Committee shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant.  Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Committee with respect to such explanation.  The Committee shall review its
determination promptly and render a written decision with respect to the
claim.  Such decision upon matters within the scope of the authority of the
Committee shall be conclusive, binding, and final upon all claimants under this
Plan.


9.3           Finality of Determination.  The determination of the Committee as
to any disputed questions arising under this Plan, including questions of
construction and interpretation, shall be final, binding, and conclusive upon
all persons.


9.4           Delegation of Authority.  The Committee may, in its discretion,
delegate its duties to an officer or other Employee of the Company, or to a
committee composed of officers or Employees of the Company.


9.5           Expenses.  The cost of payment from this Plan and the expenses of
administering the Plan shall be borne by the Corporation.


9.6           Tax Withholding.  The Corporation shall have the right to deduct
from all payments made from the Plan any federal, state, or local taxes required
by law to be withheld with respect to such payments.


9.7           Incompetency.  Any person receiving or claiming benefits under the
Plan shall be conclusively presumed to be mentally competent and of age until
the Committee receives written notice, in a form and manner acceptable to it,
that such person is incompetent or a minor, and that a guardian, conservator,
statutory committee under the South Carolina Code of Laws, or other person
legally vested with the care of his estate has been appointed.  In the event
that the Committee finds that any person to whom a benefit is payable under the
Plan is unable to properly care for his


12
 
 

 
affairs, or is a minor, then any payment due (unless a prior claim therefor
shall have been made by a duly appointed legal representative) may be paid to
the spouse, a child, a parent, or a brother or sister, or to any person deemed
by the Committee to have incurred expense for the care of such person otherwise
entitled to payment.


In the event a guardian or conservator or statutory committee of the estate of
any person receiving or claiming benefits under the Plan shall be appointed by a
court of competent jurisdiction, payments shall be made to such guardian or
conservator or statutory committee provided that proper proof of appointment is
furnished in a form and manner suitable to the Committee.  Any payment made
under the provisions of this Section 9.7 shall be a complete discharge of
liability therefor under the Plan.


9.8           Notice of Address.  Any payment made to a Participant or to his
designated Beneficiary at the last known post office address of the distributee
on file with the Corporation, shall constitute a complete acquittance and
discharge to the Corporation and any director or officer with respect thereto,
unless the Corporation shall have received prior written notice of any change in
the condition or status of the distributee.  Neither the Corporation nor any
director or officer shall have any duty or obligation to search for or ascertain
the whereabouts of the Participant or his designated Beneficiary.


9.9           Amendment and Termination.  The Corporation expects the Plan to be
permanent but, because future conditions affecting the Corporation cannot be
anticipated or foreseen, the Corporation reserves the right to amend, modify, or
terminate the Plan at any time by action of its Board.



13
 
 

 

SECTION 10.  EXECUTION
 
IN WITNESS WHEREOF, the Corporation has caused this SCANA Corporation Short-Term
Annual Incentive Plan to be executed by its duly authorized officer this 31st
day of December, 2009, to be effective as of the dates specified herein.


SCANA CORPORATION


By: /s/J. P.
Hudson                                                                          
Title: VP – HR            
                                                                
ATTEST:
/s/Gina Champion                                                  
Secretary



14
 
 

 
